UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6540


MARK MADISON LOWE,

                Petitioner - Appellant,

          v.

VIRGINIA DEPARTMENT OF SOCIAL SERVICES; PONNETTE SMITH,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00535-HEH)


Submitted:   June 21, 2016                 Decided:   June 23, 2016


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Mark Madison Lowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark     Madison   Lowe    appeals         the   district       court’s     orders

dismissing his petition for a writ of mandamus as frivolous and

denying reconsideration.         We have reviewed the record and find

no reversible error.         Accordingly, we grant Lowe’s motions to

proceed in forma pauperis and amend his informal brief, and we

affirm for the reasons stated by the district court.                            Lowe v.

Va.   Dep’t     of   Soc.   Servs.,     No.       3:15-cv-00535-HEH           (E.D.    Va.

Mar. 16, 2016; Apr. 13, 2016).                   However, because the district

court dismissed Lowe’s petition for lack of jurisdiction, we

modify   the    dismissal   order      to       reflect   that   the    dismissal      is

without prejudice and, thus, does not qualify as a strike under

28    U.S.C.    § 1915(g)    (2012).             See   Moore     v.    Maricopa       Cty.

Sheriff’s Office, 657 F.3d 890, 893 (9th Cir. 2011) (holding

that dismissal for lack of subject matter jurisdiction does not

qualify as strike); McLean v. United States, 566 F.3d 391, 397

(4th Cir. 2009) (holding that dismissal without prejudice for

failure to state claim does not qualify as strike).                          We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the    materials         before      this    court   and

argument would not aid the decisional process.



                                                               AFFIRMED AS MODIFIED



                                            2